Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The response of the applicant which was filed on 10/22/20 has been received and given full consideration. 
Response to Arguments
2.	The examiner is withdrawing the rejections in the previous Office Action because 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, This Action Is Made Final.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 5034023) in view of Petrova et al. (J. Mater. Res., Vol. 12, No. 10, Oct 1997) and further in view of Fukuda et al. (US20070224110).

5.	They are silent about the specific composition in claim 1. 
6.	Petrova teaches a spinel solid solution comprising Mg1.4Al1.2TiO0.4O4 (Fig. 1, page 2585), Mg1+xAl2-2xTixO4 (wherein 0.1≦ x ≤1) and magnesium aluminate (page 2584, right column) for the benefit of a solid solution that is stable in the range from room temperature to melting temperature (abstract).
7.	Fukuda teaches MgxAl2(1−x)Ti(1+x)O5 (wherein 0.1≦x<1) [0008] solid solution [0022] and Mg0.5Al1.5Ti1.5O5 when x = 0.5 for the benefit of stable in variable high temperatures, because of its excellent heat resistance, thermal shock resistance, high thermal decomposition resistance and high mechanical property (abstract). 
8.	Since Thompson, Petrova, and Fukuda all teach a solution, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid electrolyte of Thompson by optimizing the amounts of the solid solution composition comprising Mg1.4Al1.2TiO0.4O4 (as taught by Petrova) and Mg0.5Al1.5Ti1.5O5 when x = 0.5 (as taught by Fukuda) for the benefit of a stable solid solution in variable high temperatures because of its excellent heat resistance, thermal shock resistance, high thermal decomposition resistance and high mechanical property and a solid solution that is stable in the range from room temperature to melting temperature.



9.	Claims 2, 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 5034023) in view of Petrova et al. (J. Mater. Res., Vol. 12, No. 10, Oct 1997) and further in view of Fukuda et al. (US20070224110) as applied to claim 1 in view of Doe et al. (US 20120219859).
10.	Regarding claims 2, 4, 5, and 7, the complete discussion of Thompson, Petrova and Fukuda as applied to claim 1 is incorporated herein. However, they are silent about the limitations of claims 2, 4, 5, and 7.
11.	Doe teaches a magnesium battery containing magnesium anodes and cathodes [0118], and they teach a compound of formula Ab′MgaMbXy for use as electrode material in a magnesium battery [0105] wherein A can be Al [0106], M can be Zr [0107] and X can be O [0108], Si [0031] wherein the compound has magnesium vacancies [0162] wherein the compound has a pure phase [0180] which can be single-phase structure, and a Mg-conducting electrolyte [0162] for the benefit of a battery with a magnesium anode and one of these materials as cathode has significantly higher theoretical energy density and specific energy than a similar battery [0102].
12.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Thompson modified with Petrova and Fukuda in Doe’s magnesium battery comprising the above teachings for the benefit of a battery with a magnesium anode and one of these materials as cathode has significantly higher theoretical energy density and specific energy than a similar battery.

13.	Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 5034023) in view of Petrova et al. (J. Mater. Res., Vol. 12, No. 10, Oct 1997) in view of Fukuda et al. (US20070224110) in view of Doe et al. (US 20120219859) as applied to claims 1 and 7 in view of Zhang et al. (US20140295278) and further in view of Wachsman et al. (US20140287305)
14.	Regarding claims 8-16, the complete discussion of Thompson, Petrova, Fukuda and Doe as applied to claims 1 and 7 is incorporated herein. However, they are silent about the limitations of claims 8-16.
15.	 Zhang teaches a magnesium battery (comprising) positive electrode, the solid electrolyte, and the negative electrode are stacked in that order (see Fig. 6) and they teach an electrolyte solution having magnesium ion conductivity [0017], wherein the solid electrolyte covers the positive electrode, and the electrolyte solution fills a space between the negative electrode and the solid electrolyte ([0063], Fig. 6). They teach the positive electrode includes a positive electrode active material layer containing cathode active material, MnO2 nanoparticles ([0057], [0063]), and the solid electrolyte is in a form of a layer which is placed on the positive electrode active material layer and which collectively covers the positive electrode active material particles (see Fig. 6). They teach the solid electrolyte is in a form of coatings respectively covering the positive electrode active material particles, and an electrolyte solution having magnesium ion conductivity, wherein the solid electrolyte covers the negative electrode, and the electrolyte solution fills a space between the positive electrode and the solid electrolyte (see Fig. 6). They teach the negative electrode includes a negative electrode active material layer containing negative electrode active material particles [0058], and the 
16.	Wachsman teaches the positive electrode, the solid electrolyte, and the negative electrode are stacked in that order (see Fig. 3) and they teach electrolyte/electrode, wherein the positive electrode active material layer has an irregular surface defined by the positive electrode active material particles and, the solid electrolyte is disposed along the irregular surface (see Fig. 3), and wherein the negative electrode active material layer has an irregular surface defined by the negative electrode active material particles, and the solid electrolyte is disposed along the irregular surface (see Fig. 3) for the benefit of a structure that eliminates mechanical stress from ion intercalation during charging and discharging cycles and the formation of solid electrolyte interphase (SEI) layers, thus removing the capacity fade degradation mechanisms that limit lifetime of current battery technology [0023].
17.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified THompson modified with Petrova, Fukuda, and Doe with the above teachings of Zhang and Wachsman for the benefit of providing a magnesium cell containing an active cathode material which is .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722